Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is responsive to communication filed on: 26 February 2021 with acknowledgement of an original application filed on 12 June 2018.

Claims 13-14 and 16-32 are pending; claim 12 is independent claims.  

Response to Arguments

Applicant’s arguments 26 February 2021 have been fully considered and they are persuasive.


Allowable Subject Matter
Claims 13-14 and 16-32 are allowed.

The following is an examiner’s statement of reasons for allowance: the combination of Venkataramani et al. and CHU et al. discloses NFC hardware on mobile device to transfer security code from mobile device to computer using NFC communication protocols, one time password generated from a shared secret 119 (key) and a counter.  CHU et al. discloses secure user authentication using OTP generation and validation.  Venkataramani et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious

receiving, from the service provider system, authentication credentials provided to the service provider system by the user, the authentication credentials comprising a first secure token generated by the client device using, at least in part, the first secure key and the shared secret value;
retrieving, based on the authentication credentials, a second secure key;
generating, using the second secure key and the shared secret value common to the authentication service-system and the client device, a second secure token, wherein generating the second secure token comprises performing a computation using the second secure key and the shared secret value common to the authentication service system and the client device as inputs to the computation” as recited in claim 12.  


Therefore independent claim 12 is allowable over the prior arts of record.  Consequently claims 13, 14, 16-32 are directly or indirectly dependent upon claim 12 and therefore, they are also allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HELAI SALEHI whose telephone number is (571)270-7468. The examiner can normally be reached on Monday-Friday, 9am – 5pm, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433